Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 are pending.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:  
In claim 2, line 3 a bracket is present indicating an amendment, but there is not a corresponding status identifier.
In claim 7, line 13 underlining is present indicating an amendment, but there is not a corresponding status identifier.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	Claim 5 depends ultimately from claim 1. Claim 1 recites “at least one carrier” and “at least one solvent” which encompass multiple carriers and solvents, respectively.  However, claim 5 recites “the carrier” and “the solvent”.  It is unclear whether just one, more than one, or all of the carrier and solvent must comprise the claimed ingredients. 
	Claims 6 and 7 are unclear because the final clause recites, “wherein each of the first active ingredient, second active ingredient, third active ingredient, carrier, and solvent together total 100 wt% of the composition”  but also recites “at least one” in reference to the carrier and solvent.  It is unclear if other carriers and solvent may be present and contribute to the total 100%, or if the total is limited to the recited ingredients, which limit the carrier and solvent to propylene glycol and SD alcohol 40B.  If Applicant is intending to close the claim to additional ingredients, the transitional phrase “consisting of” may help to clarify. 
	Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over De Wolff (US 2008/0193387) in view of Kolender et al. (US 2017/0049110).
De Wolff teaches essential-oil compositions comprising Lippia javanica essential oil in combination with 1-6 additional essential oils (i.e. active ingredients) for killing and/or repelling ectoparasites (e.g. abstract). De Wolff teaches that the composition may be applied to articles of clothing including hats and headbands (e.g. paragraph 0189). De Wolff teaches the additional essential oils include lavender oil, and tea tree oil, present in 3-70 wt% (e.g. paragraph 0066, 0098, 0099), which overlaps with the ranges of claims 3-7.  De Wolff teaches the inclusion of a 
Regarding the claimed ranges, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
De Wolff does not teach the inclusion of peppermint oil.  This is made up for by the teachings of Kolender et al. 
Kolender et al. teach a composition for treating lice comprising an alcohol; an inorganic salt in an amount less than 10 wt %; one or more essential oils and/or plant essences; and purified water (e.g. abstract).  Kolender et al. teach that the essential oils include peppermint oil in an amount of 0.1-5 wt%, which overlaps with the claimed ranges (e.g. paragraph 0018; Examples; Claim 6). Kolender et al. teach that the composition may also comprise tea tree oil and lavender oil (e.g. paragraph 0018). Kolender et al. teach that in addition to killing the lice, the composition is able to help remove nits by breaking down the glue-like bond between the nit and the hair (e.g. paragraph 0003, 0007, and 0008). 
Regarding claims 1-7, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,736,315. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant and patented claims recite a composition for ectoparasite deterrence and treatment comprising: a.) tea tree oil as a first active ingredient, b.) peppermint oil as a second active ingredient, c.) lavender oil as a third active ingredient, d.) propylene glycol as a carrier, and e.) SD alcohol 40B as a solvent, in amounts which anticipate and overlap. 




Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE P BABSON/Primary Examiner, Art Unit 1619